Exhibit 10.2
 
OMNIBUS AMENDMENT AND REAFFIRMATION AGREEMENT


This Omnibus Amendment and Reaffirmation Agreement (this “Amendment”) dated June
25, 2012, by and between PA LLC, a Delaware limited liability company (the
“Company”) and LV ADMINISTRATIVE SERVICES, INC., as administrative and
collateral agent (the “Agent”) for VALENS U.S. SPV I. LLC (“VUS”; VUS
collectively with the Agent, , the “Creditor Parties” and each, a “Creditor
Party”), and acknowledged and agreed to by Parabel Inc. (f/k/a PetroAlgae Inc.),
a Delaware corporation (the “Parent”) and PetroTech Holdings, Corp., a Delaware
corporation (“PetroTech”), hereby amends that certain Second Amended and
Restated Secured Term Note issued in the original principal amount of
$417,511.92 by the Company in favor of VUS on or about July 24, 2009 (as amended
and restated, further amended, restated, modified and/or supplemented from time
to time, the “Note”); which Note amended and restated in its entirety that
certain Amended and Restated Short Term Demand Note issued as of August 26, 2008
(and dated August 8, 2008) in the original principal amount of $417,511.92 made
by the Company to VUS which further amended that certain Short Term Demand Note
dated as August 8, 2008 in the original principal amount of $417,511.92 made by
PA LLC favor of VUS.  Further reference is made to (i) that certain Amended and
Restated Master Security Agreement, dated as of July 24, 2009 by and among the
Company (and the Parent via a joinder agreement executed as of July 24, 2009) in
favor of Agent for the benefit of VUS (as amended, restated, modified and/or
supplemented from time to time, the “Security Agreement”), (ii) that certain
Equity Pledge Agreement, dated as of August 15, 2008 by PetroTech (and the
Parent via a joinder agreement executed as of July 24, 2009), and agreed and
acknowledged to by each of the Parent and the Company as issuers, in favor of
Agent for the benefit of VUS (as amended, restated, modified and/or supplemented
from time to time, the “Pledge Agreement”), (iii) that certain PetroTech Holing
Corp. Guaranty, dated as of August 15, 2009 by PetroTech (and the Parent via a
joinder agreement executed as of July 24, 2009) in favor of Agent for the
benefit of VUS (as amended, restated, modified and/or supplemented from time to
time, the “Guaranty”), (iv) that certain Collateral Assignment, dated as of
August 15, 2008 by PetroTech in favor of Agent for the benefit of VUS (as
amended, restated, modified and/or supplemented from time to time, the
“Collateral Assignment”), (v) that certain Intellectual Property Security
Agreement, dated as of August 8, 2008 by PetroTech in favor of Agent for the
benefit of VUS (as amended, restated, modified and/or supplemented from time to
time, the “2008 IP Security Agreement”), (vi) that certain Intellectual Property
Security Agreement, dated as of August 8, 2008 by the Company in favor of Agent
for the benefit of VUS (as amended, restated, modified and/or supplemented from
time to time, the “2008 PA IP Security Agreement”) and (vii) that certain
Intellectual Property Security Agreement, dated as of December 28, 2011 by the
Company, the Parent and PetroTech in favor of Agent for the benefit of VUS (as
amended, restated, modified and/or supplemented from time to time, the “2011 IP
Security Agreement”; the 2011 IP Security Agreement and collectively with the
Note, the Security Agreement, the Pledge Agreement, the Guaranty, the Collateral
Assignment, the 2008 IP Security Agreement and the 2008 PA IP Security
Agreement, the “Loan Documents” and each, a “Loan Document”).  Capitalized terms
used but not defined herein shall have the meanings given them in the Loan
Documents, as applicable.
 
 
 

--------------------------------------------------------------------------------

 
 
PREAMBLE


WHEREAS, the Creditor Parties and the Company desire to amend the transactions
contemplated by the Note.
 
 NOW, THEREFORE, in consideration of the covenants, agreements and conditions
hereinafter set forth, and other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
 
AMENDMENT TO THE NOTES
 
1.           The Creditor Parties and the Company hereby agree that the
“Maturity Date” as defined in the Note is hereby extended from “June 30, 2012”
to “June 30, 2017.”
 
2.           The address of VUS set forth in the Preamble of the Note is hereby
amended to “c/o Valens Capital Management, LLC, 420 Lexington Avenue, Suite
2840, New York, NY 10170.”
 
3.           The Company and the Parent hereby each covenant and agree for the
benefit of the Creditor Parties that in the event that the Company and/or the
Parent at any time holds, directly or indirectly, individually or collectively,
cash and/or cash equivalents in excess of $50,000,000.00 in the aggregate (the
“Trigger Amount”), the Company and/or the Parent, as applicable, shall apply
such amounts in excess of the Trigger Amount in repayment of the Obligations
outstanding under the Note until all such Obligations under the Note shall have
been indefeasibly paid in full.  The Company and/or the Parent, as applicable,
shall promptly furnish to the Creditor Parties upon their request, all
information or documents (financial or otherwise) with respect to the Company or
the Parent as the Creditor Parties may reasonably request from time to time,
including, without limitation, evidence of the amount of cash and cash
equivalents on hand at any time together with back up materials as may be deemed
prudent or necessary by the Creditor Parties.  The Note is hereby amended by
adding thereto the covenants and agreements set forth in this Section 3.
 
REAFFIRMATION
 
4.           The Company, the Parent and PetroTech each hereby:
 
(a) represent and warrant to each Creditor Party that it has reviewed and
approved the terms and provisions of this Amendment and the documents,
instruments and agreements entered into in connection therewith;
 
(b) acknowledges, ratifies and confirms that all indebtedness incurred by, and
all other obligations and liabilities of, each of the Company, the Parent and
PetroTech under the Loan Documents are (i) “Obligations” under and as defined in
the Security Agreement, (ii) “Obligations” under, and as defined in the Guaranty
and (iii) “Secured Obligations” under, and as defined in the Pledge Agreement.
 
(c) acknowledges, ratifies and confirms that all references in the Loan
Documents to the defined term “Demand Note” are references to the Note.
 
 
 

--------------------------------------------------------------------------------

 
 
(d) acknowledges, ratifies and confirms that all of the terms, conditions,
representations and covenants contained in the Loan Documents are in full force
and effect and shall remain in full force and effect after giving effect to this
Amendment;
 
(e)  acknowledges, ratifies and confirms the grant by each of the Company, the
Parent and PetroTech to Agent of a security interest in certain of the assets of
(including the equity interests owned by) each of the Company, the Parent and
PetroTech, as more specifically described in the Loan Documents.
 
MISCELLANEOUS
 
5.           The extension of the maturity date of the Note described in Section
1 above shall be effective as of the date first above written (the “Amendment
Effective Date”) once (i) the Company, the Parent, PetroTech and each Creditor
Party shall have duly executed and the Company shall have delivered to Agent its
respective counterpart to this Amendment, and (ii) the Company, the Parent and
PetroTech shall have delivered to Agent corporate documents, to the extent
requested by Agent, evidencing each of the Company’s, the Parent’s and
PetroTech’s power and authority to execute and deliver this Amendment, including
in respect of their respective officers and directors signatory to such
documents.
 
6.           Except as specifically set forth in this Amendment, there are no
other amendments, modifications or waivers to the Loan Documents, and all of the
other forms, terms and provisions of the Loan Documents remain in full force and
effect.
 
7.           The Company and the Parent hereby each represents and warrants to
each Creditor Party that (i) no Event of Default under any Loan Document exists
on the date hereof, (ii) on the date hereof, all representations, warranties and
covenants made by the Company, the Parent and/or PetroTech in connection with
the Loan Documents are true, correct and complete, (iii) on the date hereof, the
Company’s, the Parent’s and PetroTech’s covenant requirements to the extent set
forth in the Loan Documents have been met, (iv) the representatives of the
Company, the Parent and PetroTech signatory to this Agreement have the corporate
power and authority to execute and deliver such documents to the Creditor
Parties; (v) all corporate action on the part of each of the Company, the Parent
and Petrotech (including their respective officers and directors) necessary for
the authorization of this Amendment, the performance of all obligations of the
undersigned hereunder and under the Loan Documents has been taken.
 
8.           From and after the Amendment Effective Date, all references in the
Loan Documents shall be deemed to be references to the Loan Documents, as the
case may be, as modified hereby.
 
9.           The Company, the Parent and PetroTech hereby each releases,
remises, acquits and forever discharges each Creditor Party and their respective
employees, agents, representatives, consultants, attorneys, fiduciaries,
officers, directors, partners, predecessors, successors and assigns, subsidiary
corporations, parent corporations, and related corporate divisions (all of the
foregoing hereinafter called the “Released Parties”), from any and all actions
and causes of action, judgments, executions, suits, debts, claims, demands,
liabilities, obligations, damages and expenses of any and every character, known
or unknown, direct and/or indirect, at law or in equity, of whatsoever kind or
nature, for or because of any matter or things done, omitted or suffered to be
done by any of the Released Parties prior to and including the date of execution
hereof, and in any way directly or indirectly arising out of or in any way
connected to this Amendment and/or any other Loan Document.
 
 
 

--------------------------------------------------------------------------------

 
 
10.           This Amendment shall be binding upon the parties hereto and their
respective successors and permitted assigns and shall inure to the benefit of
and be enforceable by each of the parties hereto and their respective successors
and permitted assigns.  THIS AMENDMENT SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK.  This
Amendment may be executed in any number of counterparts, each of which shall be
an original, but all of which shall constitute one instrument.  Any signature
delivered by facsimile or electronic transmission shall be deemed to be an
original signature hereto.
 


* * * Remainder of page left intentionally blank; signature page(s) follow * * *
 
 
 

--------------------------------------------------------------------------------

 


 
IN WITNESS WHEREOF, each of the parties hereto has caused this Amendment to be
signed as of this 25th day of June 2012.
 

  LV ADMINISTRATIVE SERVICES, INC., as Agent                  
 
By:
/s/ Eugene Grin       Name: Eugene Grin       Title:   Authorized Signatory    
     


  VALENS U.S. SPV I, LLC     By: Valens Capital Management, LLC, its investment
manager                  
 
By:
/s/ Eugene Grin      
Name:  Eugene Grin
     
Title:    Authorized Signatory
         



 
 
 
ACKNOWLEDGED AND AGREED TO BY:
 
PA LLC

            By:
/s/Anthony Tiarks
   
 
  Name:
Anthony Tiarks
   
 
  Title:
CEO
   
 
 

 
PARABEL INC.

            By:
/s/ Anthony Tiarks
   
 
  Name:
Anthony Tiarks
   
 
  Title:
CEO
   
 
 



PETROTECH HOLDINGS, CORP.

            By:
/s/ Eugene Grin
   
 
  Name:
Eugene Grin
   
 
  Title:
President
   
 
 